NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JACOB CLEFA,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D16-3573
                                            )               2D16-3759
STATE OF FLORIDA,                           )               2D17-616
                                            )
              Appellee.                     )      CONSOLIDATED
                                            )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Howard L. Dimmig, II, Public Defender,
and Dane K. Chase, Special Assistant
Public Defender, Bartow (withdrew after
briefing), for Appellant.

Jacob Clefa, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.



NORTHCUTT, KELLY, and SALARIO, JJ., Concur.